     Case 1:21-cr-00058-WMR-JSA Document 39 Filed 08/16/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


   UNITED STATES OF AMERICA                      Criminal Action No.
         v.                                      1:21-CR-58-WMR-JSA
   Elvis Maldonado-Santana


                                      ORDER
      Having read and considered the government’s Consent Motion to Continue

Suppression Hearing, [doc. 38], and for good cause shown, it is hereby

ORDERED that the Consent Motion to Continue Suppression Hearing is granted.

It is further ORDERED that the suppression hearing currently set for August 18,

2021 is reset for September 23, 2021 at 9:30 a.m.

      The Court finds that the reason for the delay is for good cause and that the

ends of justice served by granting the requested extension of time outweigh the

Defendant’s and the public’s right to a speedy trial. Specifically, the continuance

will allow for one of the Government’s witnesses to quarantine for COVID-19.

      Accordingly, it is further ORDERED that the time between August 18, 2021

and the new hearing date of September 23, 2021 shall be excluded from speedy




                                          1
     Case 1:21-cr-00058-WMR-JSA Document 39 Filed 08/16/21 Page 2 of 2




trial calculations, pursuant to 18 U.S.C. § 3161(h)(7).

      SO ORDERED this 16th day of August, 2021.




                                       ____________________________________
                                       JUSTIN S. ANAND
                                       UNITED STATES MAGISTRATE JUDGE
Presented by:
Alana R. Black, Assistant United States Attorney




                                          2
